      Case 4:18-cv-01044-HSG Document 166 Filed 04/30/19 Page 1 of 3



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone: (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19

20
   TECHSHOP, INC., a California corporation,    CASE NO. 4:18-CV-01044-HSG (JCS)
21 DORIS A. KLEIN, in her capacity as Chapter
   7 trustee for TECHSHOP, INC.,                NOTICE OF ERRATA IN DEFENDANTS’
22                                              AND COUNTERCLAIMANTS’
                  Plaintiff,                    OPPOSITION TO PLAINTIFF’S
23                                              MOTION IN LIMINE NO. 1
           vs.
24                                              RE: DOCUMENTS NOT PRODUCED
   DAN RASURE, et al.,                          DURING DISCOVERY/WITNESSES
25                                              DISCLOSED
                  Defendants.
26                                              Pre-Trial Conference: April 30, 2019 3:00 p.m.
                                                Trial: June 3, 2019, 8:30 a.m.
27 AND RELATED COUNTERCLAIMS                    Judge: Hon. Haywood S. Gilliam, Jr.

28
                                                            Case No. 4:18-CV-01044-HSG (JCS)
          DEFENDANTS’ & COUNTERCLAIMANTS’ NOTICE OF ERRATA RE OPPOSITION TO PL’S MIL NO. 1
       Case 4:18-cv-01044-HSG Document 166 Filed 04/30/19 Page 2 of 3



 1          Defendants and Counterclaimants (“Defendants”) hearby correct a mistatement in their

 2 Opposition to Plaintiff’s Motion in Limine No. 1 Re: Documents Not Produced During

 3 Discovery/Witnesses Disclosed (Dkt. 149). On page 2, lines 20-25, Defendants suggested that

 4 they did not produce documents from the file history of a prior attempt to register the word

 5 TECHSHOP by Plaintiff until recently. (Id.) In footnote 2, Defendants stated that they were

 6 willing to withdraw those exhibits (among others) and reflected that on their trial exhibit list filed

 7 with the parties’ Joint Pretrial Statement and Proposed Order (Dkt. 155.) Some of those

 8 documents, however, were produced before the close of fact discovery. Specifically, the

 9 documents that Defendants marked as TX0985, TX0995, and TX0997 were produced bearing

10 document control numbers DR003381-3387, DR003396-3490, and DR003491-3540, respectively,

11 on September 26, 2018, before the close of fact discovery. Thus, the implication that these

12 documents were not produced until recently is incorrect.

13          On April 30, 2019, Defendants submitted a supplemental trial exhibit list that adds these

14 documents as TX1177, TX1178, and TX1179. (Dkt. 164.) These are the same documents that

15 were previously marked as TX0985, TX0995, and TX0097, but are the versions Defendants

16 produced on September 26, 2018. Defendants met and conferred with Plaintiff about these

17 exhibits in advance of filing their supplemental trial exhibit list, and included Plaintiff’s objections

18 to TX1177, TX1178, and TX1179 on the filed version of the list. (Dkt. 164.)
19

20

21

22

23

24

25

26

27

28
                                            -1-              Case No. 4:18-CV-01044-HSG (JCS)
           DEFENDANTS’ & COUNTERCLAIMANTS’ NOTICE OF ERRATA RE OPPOSITION TO PL’S MIL NO. 1
      Case 4:18-cv-01044-HSG Document 166 Filed 04/30/19 Page 3 of 3



 1 DATED: April 30, 2019                 By        /s/ Andrea Pallios Roberts
                                            Ann McFarland Draper (Bar No. 065669)
 2                                          courts@draperlaw.net
                                            Draper Law Offices
 3                                          75 Broadway, Suite 202
                                            San Francisco, California 94111
 4                                          Telephone: (415) 989-5620
 5
                                            QUINN EMANUEL URQUHART &
 6                                          SULLIVAN, LLP
                                            Kevin P.B. Johnson (Bar No. 177129)
 7                                          kevinjohnson@quinnemanuel.com
                                            Andrea Pallios Roberts (Bar No. 228128)
 8                                          andreaproberts@quinnemanuel.com
                                            555 Twin Dolphin Drive, 5th Floor
 9                                          Redwood Shores, California 94065-2139
                                            Telephone:    (650) 801-5000
10                                          Facsimile:    (650) 801-5100

11                                          Ed DeFranco (Bar No. 165596)
                                            eddefranco@quinnemanuel.com
12                                          51 Madison Avenue, 22nd Floor
                                            New York, NY 10010
13                                          Telephone:   (212) 849-7000
                                            Facsimile:   (212) 849-7100
14
                                            John E. Nathan (Pro Hac Vice)
15                                          jnathan155@yahoo.com
                                            John E. Nathan LLC
16                                          1175 Park Avenue
                                            New York, NY 10128
17                                          Telephone:    (917) 960-1667

18                                          Attorneys for Defendants and Counterclaimants

19

20

21

22

23

24

25

26

27

28
                                          -2-             Case No. 4:18-CV-01044-HSG (JCS)
                   DEFENDANTS’ AND COUNTERCLAIMANTS’ OPPOSITION TO PLAINTIFF’S MIL NO. 4
